DISMISS and Opinion Filed February 7, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-01003-CV

                   DAVID O’ DONNELL, Appellant
                               V.
                    KATHERINE KNIGHT AND
          HENRY, ODDO, AUSTIN & FLETCHER, P.C., Appellees

               On Appeal from the 191st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-21-15181

                        MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Molberg, and Justice Smith
                         Opinion by Chief Justice Burns

      Appellant has filed a motion to dismiss, stating he no longer wishes to pursue

this appeal. See TEX. R. APP. P. 42.1(a). We grant the motion and dismiss the appeal.

See id.



                                           /Robert D. Burns, III/
                                           ROBERT D. BURNS, III
                                           CHIEF JUSTICE

211003F.P05
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

DAVID O’DONNELL, Appellant                  On Appeal from the 191st Judicial
                                            District Court, Dallas County, Texas
No. 05-21-01003-CV         V.               Trial Court Cause No. DC-21-15181.
                                            Opinion delivered by Chief Justice
KATHERINE KNIGHT AND                        Burns, Justices Molberg and Smith
HENRY, ODDO, AUSTIN &                       participating.
FLETCHER, P.C., Appellees

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      Subject to any agreement among the parties, we ORDER that appellees
Katherine Knight and Henry, Oddo, Austin & Fletcher, P.C. recover their costs, if
any, of this appeal from appellant David O’Donnell.


Judgment entered February 7, 2022




                                      –2–